Order entered November 1, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00939-CV

                         MATTHEW LOVITT, M.D., Appellant

                                            V.

                          RAYMOND L. COLQUITT, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-03875-C

                                        ORDER
      Before the Court is appellee’s October 31, 2018 unopposed motion to extend time to file

brief. We GRANT the motion and ORDER the brief be filed no later than November 8, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE